FILED
                           NOT FOR PUBLICATION                              JUN 25 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: BEXTRA AND CELEBREX                       No. 09-16928
MARKETING SALES PRACTICES AND
PRODUCT LIABILITY LITIGATION,                    DC No. M 05-1699 CRB


PLAINTIFFS’ STEERING                             MEMORANDUM *
COMMITTEE,

             Plaintiff - Appellee,

  v.

DANIEL E. BECNEL, JR.; et al.,

             Appellants.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                             Submitted June 18, 2010 **
                              San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
Before:         TASHIMA and BEA, Circuit Judges, and READE, District Judge.***

      Appellants Daniel E. Becnel, Jr., and the Becnel Law Firm, L.L.C. (together,

“Becnel”), appeal the district court’s award of attorneys’ fees in this multidistrict

litigation (“MDL”). We review the district court’s fee award for abuse of

discretion. In re Wash. Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291, 1296-97

(9th Cir. 1994). Because we see no such abuse here, we affirm.

      1. The district court’s decision to strike the $17,400 in fees recommended

by the Special Master for the time billed by Ruche Marino was justified by

Becnel’s failure to provide the Plaintiffs’ Steering Committee with Marino’s time

records in a timely fashion.

      2. We further agree that the negative multiplier applied to Becnel’s lodestar

fee was appropriate in light of Becnel’s failure to identify any common-benefit

work product that the firm produced over the course of this litigation.

      3. Finally, the district court acted within its discretion when it declined to

compensate Becnel for time spent on Bextra and Celebrex matters prior to the

commencement of the MDL. Becnel’s fee request included only a minimal amount

of hours that predated the MDL. Given that the district court consistently applied a



          ***
            The Honorable Linda R. Reade, Chief United States District Judge,
Northern District of Iowa, sitting by designation.

                                          -2-
pre-MDL cutoff to the fee requests of all firms, its decision was not an abuse of

discretion.

      For the foregoing reasons, the district court’s order awarding common-

benefit attorneys’ fees is AFFIRMED.




                                         -3-